316 F.2d 236
FEDERAL DEPOSIT INSURANCE CORPORATION, To the Use of Secretary of Banking, Receiver of Integrity Trust Company, To the Use of Butcher & Sherrerd, and Fidelity-Philadelphia Trust Company, Trusteev.Harry J. ALKER, Jr., and Mamie DuBan, Individually, and as Executrix of the Estate of Alfred A. DuBan, Deceased, Appellants.
No. 14161.
United States Court of Appeals Third Circuit.
Argued March 7, 1963.
Decided March 27, 1963.
Rehearing Denied May 8, 1963.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Caleb R. Layton, III, Judge.
James J. Regan, Jr., Bala-Cynwyd, Pa. (Robert M. Taylor, Philadelphia, Pa., Francis E. Walter, Easton, Pa., on the brief), for appellants.
Richard C. Bull, Philadelphia, Pa. (Howard H. Rapp, Philadelphia, Pa., W. Wilson White, Philadelphia, Pa., White & Williams, Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The District Court's denial of appellants' motion for a new trial will be affirmed for the reasons so well stated by Judge Layton in his opinion filed June 20, 1962, D.C., 30 F.R.D. 527 and his Memorandum Opinion filed July 12, 1962.